Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 1 April 2022.
Claims 1, 19, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
The examiner notes that the Applicant’s replacement drawings, filed 6 November 2019, have been entered into the application.
This action is made FINAL.
The Examiner of Record is no longer Tischi Panicker.  The Examiner of Record is now Jennifer M. Anda. 

Response to Arguments
Claim Rejections - 35 USC § 102 and 103

Claims 1, 2, 15, 19 and 20 were rejected under 35 U.S.C. 102 as being anticipated by Li.  Applicant’s arguments, in view of the corresponding amendment, see page 2-3, filed 1 April 2022, with respect to the rejection(s) of claim(s) 1, 2, 15, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Drawings
The examiner notes that the Applicant’s replacement drawings, filed 6 November 2019, have been entered into the application. However, these drawings are objected to as described below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
80, 82, 84, 86, 88, 90, 92, as described in [0025].  The examiner notes that while element 90 is shown in Figure 2 and Figure 3 it is not show in Figure 1, as described as one of the inputs in [0025].  
20 as described in [0027].
60A and 60B as described in [0028] and [0029].
402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424 as described in [0031-0032].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “90” has been used to designate both real-time data (e.g. in [0026]) and braking resister (e.g. in [0029]), 
reference character “30” has been used to designate both self-determined charging mode (e.g. in [0028]) and  switch circuitry 30 (e.g. in [0030]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 1, it appears that element 40 is associated with input.  However, the specification descries 40 as an artificial intelligence controlled multi-channel power divider apparatus.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the processing of the control algorithm further comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network, and 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal (emphasis added)” 
As noted by Applicant, support for this amendment to Claim 1, can be found in [0025] which states (emphasis added):
In one embodiment, a learning process can be obtained by modifying the weights and activation thresholds of the internal device parameters within the network 42. This can be done by real-time repetition while using standard back propagation algorithms, for example, to calculate the gradient of loss and function cost of a given internal device state and output signal.

The examiner notes that it appears that Applicant provides support for modifying the weights and activation thresholds by using the real-time repetition with back propagation.  However, the Applicant does not provide support for two separate steps of modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network, and using real-time repetition while using at least one back propagation.  The examiner recommends amending the claim to make it clear that these are not two separate steps.  For example, the claim could be amended to replace  “…using real-time repetition…” with “wherein the modifying of the at least one weight and at least one activation threshold includes using real-time repetition…”. 
Claims 19 and 20 has a similar recitation and is rejected for the same reason as articulated for claim 1 above.  
Claims 2-18 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US PG Pub. 2006/0076171, hereinafter "Donnelly") in view of Baum (US PG Pub. 2018/0285254, hereinafter "Baum").
Regarding claim 1, Donnelly teaches a method for controlling power in a hybrid electric vehicle, the method comprising: 
receiving sensor input data in a computer-implemented artificial intelligence neural network operatively associated with the vehicle, wherein at least a portion of the sensor input data is generated in response to at least one travel condition or operating state associated with the vehicle (see at least Donnelly, [149] and Fig. 24, steps 2401-2405, "determine the locomotive speed…determine the DC bus voltage…determine the energy storage system parameters. In the case of a battery pack, these may include the open circuit voltage, output voltage and current as well as the state-of-charge ("SOC") of the battery pack … determine the energy dissipating system parameters. In the case of a resistive grid, this may be the operating temperature of the grid network. In the case of a resistive grid, this may be the operating temperature of the grid network. The fifth step 2405 is to determine the individual traction motor parameters. These may include motor voltage, current, motor back emf and operating temperature." See also [0098] [0099] [0101], [0104] which discusses the conditions may be sensed or measured); 
generating at least one condition-based awareness signal with the artificial intelligence neural network (see at least Donnelly, [149] and Fig. 24, step 2406, “determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system.”  and “The cycle of decisions can be executed continuously (for example every millisecond) or intermittently (for example every 1 second) or at intervals in between by a predetermined computer program or by a computer program that adapts, such as for example, a program based on neural network principles.”)
processing the condition-based awareness signal with at least one control algorithm (see at least Donnelly, [149] and Fig. 24, step 2406, “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level. If the energy dissipating system cannot absorb additional energy, then the next step 2408 is to access the traction motor circuit control system subroutine to reduce the total power generated by the motors during braking. If the energy storage system can absorb additional energy, then the next step 2409 is to access the traction motor circuit control system subroutine to optimize the voltage generated by the motors during braking”.  The examiner notes that the condition awareness signal is used to decide about the next step of the routine and thus, the condition-based awareness signal is processed), 
adjusting at least one power-related operating state of the vehicle in response to the processing performed by the control algorithm (see at least Donnelly, [150] and Fig. 25 discloses the motor circuit control system subroutine, “If energy cannot be stored or dissipated, then step 2502 reduces the output voltage from the traction motor circuit by decreasing the excitation current to all of the traction motors so that less power is generated by the dynamic braking system.”).
Donnelly teaches that the control algorithm can be a neural network, but Donnelly does not provide the details of the neural network, and specifically, does not teach wherein the processing of the control algorithm further comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network, and 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal. 
Baum teaches that a common neural network comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network (see at least Baum, [0008] “The components of an artificial neural network include (1) neurons having an activation threshold; (2) connections and weights for transferring the output of a neuron; (3) a propagation function to compute the input to a neuron from the output of predecessor neurons; and (4) a learning rule which is an algorithm that modifies the parameters of the neural network in order for a given input to produce a desired outcome which typically amounts to modifying the weights and thresholds) 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal (see at least Baum, [0011] “A neural network can be trained using backpropagation which is a method to calculate the gradient of the loss function with respect to the weights in an ANN. The weight updates of backpropagation can be done via well-known stochastic gradient descent techniques. Note that the choice of the cost function depends on factors such as the learning type (e.g., supervised, unsupervised, reinforcement) and the activation function.” See also [0009-0010] regarding cost function.  Further, Baum teaches the algorithm is repeated (i.e. loops) which corresponds to using real-time repetition.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Donnelly to include the method and neural network of Baum in order to progressively improve performance and reduce error (see Baum [0004], [0012]).
Regarding claim 2, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, adjusting a duty cycle of at least one vehicle component (see at least Donnelly [0111] and 17a “In FIG. 17a, power flows from the positive terminal of the circuit and is delivered to the armature of the traction motor to provide power to the driving axles. The average level of power to the armature is controlled by the on/off time ratio (also called the duty cycle) of IGBT 1703.”)
Regarding claim 3, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, charging power to an onboard power storage system (see at least Donnelly [0149] and [0151] and Figure 26, step 2406 “The next step 2406 is to determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system, typically by determining whether the SOC of the energy storage system is below a first predetermined level and/or whether the open circuit voltage of the energy storage system is above a second a predetermined level.” And “After this step, the subroutine returns 2607 to the main flow chart of FIG. 24. If energy can be stored, then step 2603 checks to ensure that the DC bus voltage is high enough to charge the energy storage system.”).
Regarding claim 4, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, dissipating power to at least one vehicle component (see at least Donnelly [0149] and Figure 24, step 2407 “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level.”).
Regarding claim 5, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, directing power available for charging by a power source of the vehicle at a time of acceleration or deceleration of the vehicle during a drive cycle of the vehicle (see at least Donnelly Claims 1, figure 5 and paragraph 0095 provides for power control during acceleration and deceleration).
Regarding claim 6, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, adjusting power available for motive traction of the vehicle at a time of vehicle ascending or descending a grade during a drive cycle of the vehicle (see at least Donnelly Paragraph 0038 provides for descending grade).
Regarding claim 7, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, directing a power flow path during a braking regenerative power event of the vehicle (see at least Donnelly Paragraphs 0028, 0029, 0078 and figure 16 (entire figure) provides for a power flow path during regenerative braking—and directing power to a bus).
Regarding claim 8, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, directing a power flow path during a terrain energy harvesting event during a drive cycle of the vehicle (see at least Donnelly Paragraph 0038 provides for descending grade. The examiner notes that a descending grade corresponds to a terrain energy harvesting event).
Regarding claim 9, the combination of Donnelly and Baum teach the method of Claim 1, further comprising in response to the processing performed by the control algorithm, directing power to a bus used to charge at least one battery component of the vehicle (see at least Donnelly Paragraphs 0028, 0029, 0078 and figure 16 (entire figure) provides for a power flow path during regenerative braking—and directing power to a bus).
Regarding claim 10, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, and in further response to a state of charge level, directing a flow of power to a braking resistor of the vehicle (see at least Donnelly Paragraph 0095 provides for “state of charge (SOC” monitoring and determining if the battery is charged to the maximum desired state and directing power to resistor grids (braking resistor)).
Regarding claim 11, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, processing performed by the control algorithm, determining whether to store energy in a power source of the vehicle (see at least Donnelly Paragraph 0095 provides for “state of charge (SOC” monitoring and determining if the battery is charged to the maximum desired state (determining whether to store charge) and  [149] and Fig. 24, step 2406, “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level.).
Regarding claim 13, the combination of Donnelly and Baum teach the method of Claim 11, further comprising determining whether to store energy in a power source of the vehicle in response to a current acceleration status of the vehicle (see at least Donnelly Claims 1, 8, 22, 35, 40, figure 5 and paragraph 0095 provides for power control during acceleration and deceleration).
Regarding claim 15, the combination of Donnelly and Baum teach the method of Claim 1, further comprising, in response to the processing performed by the control algorithm, determining whether to supplement or limit power for a power-related component of the vehicle (see at least Donnelly Paragraph 0095 provides for “state of charge (SOC” monitoring and determining if the battery is charged to the maximum desired state (determining whether to store charge) and  [149] and Fig. 24, step 2406, “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level.)
Regarding claim 17, the combination of Donnelly and Baum teach the method of  Claim 15, further comprising determining whether to supplement or limit power for the power-related vehicle component in response to a current acceleration status of the vehicle (see at least Donnelly Claims 1, 8, 22, 35, 40, figure 5 and paragraph 0095 provides for power control during acceleration and deceleration).

Regarding claim 19, Donnelly teaches a system configured for controlling power in a hybrid electric vehicle, the system comprising: 
at least one sensor configured for receiving sensor input data (see at least Donnelly, [149] and Fig. 24, steps 2401-2405, "determine the locomotive speed…determine the DC bus voltage…determine the energy storage system parameters. In the case of a battery pack, these may include the open circuit voltage, output voltage and current as well as the state-of-charge ("SOC") of the battery pack … determine the energy dissipating system parameters. In the case of a resistive grid, this may be the operating temperature of the grid network. In the case of a resistive grid, this may be the operating temperature of the grid network. The fifth step 2405 is to determine the individual traction motor parameters. These may include motor voltage, current, motor back emf and operating temperature." See also [0098] [0099] [0101], [0104] which discusses the conditions may be sensed or measured which corresponds to sensors.)
wherein at least a portion of the sensor input data is generated in response to at least one travel condition or operating state associated with the vehicle (see at least Donnelly, [149] and Fig. 24, step 2406, “determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system.” )
a computer-implemented artificial intelligence neural network operatively associated with the vehicle, the neural network programmed for (see at least Donnelly, [149] “The cycle of decisions can be executed continuously (for example every millisecond) or intermittently (for example every 1 second) or at intervals in between by a predetermined computer program or by a computer program that adapts, such as for example, a program based on neural network principles.”):
receiving the sensor input data (see at least Donnelly, [149] and Fig. 24, steps 2401-2405, "determine the locomotive speed…determine the DC bus voltage…determine the energy storage system parameters. In the case of a battery pack, these may include the open circuit voltage, output voltage and current as well as the state-of-charge ("SOC") of the battery pack … determine the energy dissipating system parameters. In the case of a resistive grid, this may be the operating temperature of the grid network. In the case of a resistive grid, this may be the operating temperature of the grid network. The fifth step 2405 is to determine the individual traction motor parameters. These may include motor voltage, current, motor back emf and operating temperature." The examiner notes that the determining is done by the control algorithm which may be a neural network), and 
generating at least one condition-based awareness signal in connection with processing the sensor input data (see at least Donnelly, [149] and Fig. 24, step 2406, “determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system.”  and “The cycle of decisions can be executed continuously (for example every millisecond) or intermittently (for example every 1 second) or at intervals in between by a predetermined computer program or by a computer program that adapts, such as for example, a program based on neural network principles.”) 
a divider apparatus programmed for see at least [0031] “During regenerative braking, a switch is opened, another is closed and a reverser is activated across the motor armature or field winding. In this mode, the power control apparatus for each traction motor causes energy to be alternately stored in the motor windings and discharged back into the energy storage system. Control of the charge level, charging voltage and charging current of the energy storage system is effected by varying the field current to the traction motors. If the motors have individual power flow control apparatuses, the flow of regenerative energy returned to the energy storage system will be more evenly distributed by time sequencing the various motors, further optimizing the control of braking energy returned to the energy storage system. In a variant of this embodiment, switches are replaced by IGBTs.” See also [0057]): 
executing at least one computer-implemented control algorithm for processing the condition-based awareness signal (see at least Donnelly, [149] and Fig. 24, step 2406, “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level. If the energy dissipating system cannot absorb additional energy, then the next step 2408 is to access the traction motor circuit control system subroutine to reduce the total power generated by the motors during braking. If the energy storage system can absorb additional energy, then the next step 2409 is to access the traction motor circuit control system subroutine to optimize the voltage generated by the motors during braking”.  The examiner notes that the condition awareness signal is used to decide about the next step of the routine and thus, the condition-based awareness signal is processed), and, 
adjusting at least one power-related operating state of the vehicle in response to the processing performed by the control algorithm (see at least Donnelly, [150] and Fig. 25 discloses the motor circuit control system subroutine, “If energy cannot be stored or dissipated, then step 2502 reduces the output voltage from the traction motor circuit by decreasing the excitation current to all of the traction motors so that less power is generated by the dynamic braking system.”).
Donnelly teaches that the control algorithm can be a neural network, but Donnelly does not provide the details of the neural network, and specifically, does not teach wherein the processing of the control algorithm further comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network, and 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal. 
Baum teaches that a common neural network comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network (see at least Baum, [0008] “The components of an artificial neural network include (1) neurons having an activation threshold; (2) connections and weights for transferring the output of a neuron; (3) a propagation function to compute the input to a neuron from the output of predecessor neurons; and (4) a learning rule which is an algorithm that modifies the parameters of the neural network in order for a given input to produce a desired outcome which typically amounts to modifying the weights and thresholds) 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal (see at least Baum, [0011] “A neural network can be trained using backpropagation which is a method to calculate the gradient of the loss function with respect to the weights in an ANN. The weight updates of backpropagation can be done via well-known stochastic gradient descent techniques. Note that the choice of the cost function depends on factors such as the learning type (e.g., supervised, unsupervised, reinforcement) and the activation function.” See also [0009-0010] regarding cost function.  Further, Baum teaches the algorithm is repeated (i.e. loops) which corresponds to using real-time repetition.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Donnelly to include the neural network of Baum, to progressively improve performance and reduce error (see Baum [0004], [0012]).

Regarding claim 20, Donnelly teaches a hybrid electric vehicle comprising a system configured for controlling power in the vehicle, (see at least Donnelly, [0057] “A hybrid vehicle combines an energy storage system, a prime power unit, and a vehicle propulsion system. A parallel hybrid vehicle is configured so that propulsive power can be provided by the prime power source only, the energy storage source only, or both. In a series hybrid vehicle, propulsive power is provided by the energy storage unit only and the prime power source is used to supply energy to the energy storage unit.”) the system comprising: 
at least one sensor configured for receiving sensor input data (see at least Donnelly, [149] and Fig. 24, steps 2401-2405, "determine the locomotive speed…determine the DC bus voltage…determine the energy storage system parameters. In the case of a battery pack, these may include the open circuit voltage, output voltage and current as well as the state-of-charge ("SOC") of the battery pack … determine the energy dissipating system parameters. In the case of a resistive grid, this may be the operating temperature of the grid network. In the case of a resistive grid, this may be the operating temperature of the grid network. The fifth step 2405 is to determine the individual traction motor parameters. These may include motor voltage, current, motor back emf and operating temperature." See also [0098] [0099] [0101], [0104] which discusses the conditions may be sensed or measured which corresponds to sensors.)
wherein at least a portion of the sensor input data is generated in response to at least one travel condition or operating state associated with the vehicle (see at least Donnelly, [149] and Fig. 24, step 2406, “determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system.” )
a computer-implemented artificial intelligence neural network operatively associated with the vehicle (see at least Donnelly, [149] “The cycle of decisions can be executed continuously (for example every millisecond) or intermittently (for example every 1 second) or at intervals in between by a predetermined computer program or by a computer program that adapts, such as for example, a program based on neural network principles.”), the neural network programmed for: 
receiving the sensor input data (see at least Donnelly, [149] and Fig. 24, steps 2401-2405, "determine the locomotive speed…determine the DC bus voltage…determine the energy storage system parameters. In the case of a battery pack, these may include the open circuit voltage, output voltage and current as well as the state-of-charge ("SOC") of the battery pack … determine the energy dissipating system parameters. In the case of a resistive grid, this may be the operating temperature of the grid network. In the case of a resistive grid, this may be the operating temperature of the grid network. The fifth step 2405 is to determine the individual traction motor parameters. These may include motor voltage, current, motor back emf and operating temperature." The examiner notes that the determining is done by the control algorithm which may be a neural network), and 
generating at least one condition-based awareness signal in connection with processing the sensor input data (see at least Donnelly, [149] and Fig. 24, step 2406, “determine from the information obtained in steps 2401 through 2405 whether the energy storage system can absorb additional energy from the braking system.”  and “The cycle of decisions can be executed continuously (for example every millisecond) or intermittently (for example every 1 second) or at intervals in between by a predetermined computer program or by a computer program that adapts, such as for example, a program based on neural network principles.”); and, 
a divider apparatus programmed for: (see at least [0031] “During regenerative braking, a switch is opened, another is closed and a reverser is activated across the motor armature or field winding. In this mode, the power control apparatus for each traction motor causes energy to be alternately stored in the motor windings and discharged back into the energy storage system. Control of the charge level, charging voltage and charging current of the energy storage system is effected by varying the field current to the traction motors. If the motors have individual power flow control apparatuses, the flow of regenerative energy returned to the energy storage system will be more evenly distributed by time sequencing the various motors, further optimizing the control of braking energy returned to the energy storage system. In a variant of this embodiment, switches are replaced by IGBTs.” See also [0057]) programmed for: 
executing at least one computer-implemented control algorithm for processing the condition-based awareness signal (see at least Donnelly, [149] and Fig. 24, step 2406, “If the energy storage system cannot absorb additional energy, then the next step 2407 is to determine from the information available whether the energy dissipating system can absorb the energy from the braking system, typically by determining whether the temperature of the grid network is below a third predetermined level. If the energy dissipating system cannot absorb additional energy, then the next step 2408 is to access the traction motor circuit control system subroutine to reduce the total power generated by the motors during braking. If the energy storage system can absorb additional energy, then the next step 2409 is to access the traction motor circuit control system subroutine to optimize the voltage generated by the motors during braking”.  The examiner notes that the condition awareness signal is used to decide about the next step of the routine and thus, the condition-based awareness signal is processed);
adjusting at least one power-related operating state of the vehicle in response to the processing performed by the control algorithm (see at least Donnelly, [150] and Fig. 25 discloses the motor circuit control system subroutine, “If energy cannot be stored or dissipated, then step 2502 reduces the output voltage from the traction motor circuit by decreasing the excitation current to all of the traction motors so that less power is generated by the dynamic braking system.”).
Donnelly teaches that the control algorithm can be a neural network, but Donnelly does not provide the details of the neural network, and specifically, does not teach wherein the processing of the control algorithm further comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network, and 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal. 
Baum teaches that a common neural network comprises: 
modifying at least one weight and at least one activation threshold of at least one internal device parameter of the neural network (see at least Baum, [0008] “The components of an artificial neural network include (1) neurons having an activation threshold; (2) connections and weights for transferring the output of a neuron; (3) a propagation function to compute the input to a neuron from the output of predecessor neurons; and (4) a learning rule which is an algorithm that modifies the parameters of the neural network in order for a given input to produce a desired outcome which typically amounts to modifying the weights and thresholds) 
using real-time repetition while using at least one back propagation algorithm to calculate at least one gradient of loss or at least one function cost of at least one internal device state and its associated output signal (see at least Baum, [0011] “A neural network can be trained using backpropagation which is a method to calculate the gradient of the loss function with respect to the weights in an ANN. The weight updates of backpropagation can be done via well-known stochastic gradient descent techniques. Note that the choice of the cost function depends on factors such as the learning type (e.g., supervised, unsupervised, reinforcement) and the activation function.” See also [0009-0010] regarding cost function.  Further, Baum teaches the algorithm is repeated (i.e. loops) which corresponds to using real-time repetition.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Donnelly to include the neural network of Baum, to progressively improve performance and reduce error (see Baum [0004], [0012]).

Claims 12, 14 ,16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US PG Pub. 2006/0076171, hereinafter "Donnelly") and Baum (US PG Pub. 2018/0285254, hereinafter "Baum") in view of Morisaki (US PG Pub. 2016/0137185 hereinafter “Morisaki”).
Regarding claim 12, the combination of Donnelly and Baum teach the method of claim 11, further comprising determining whether to store energy in a power source of the vehicle in response to an altitude or grade associated with a current position of the vehicle (Donnelly: Paragraph 0038 provides for descending grade), but does not explicitly disclose wherein it is associated with a current position of the vehicle.
Morisaki teaches wherein the energy is stored in a power source associated with a current position of the vehicle (Morisaki: Figure 8 (entire figure) and paragraphs 0087, 0088 and 0089 provide for storing energy in the battery (SOC state from U3 position to U4 position).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donnelly and Baum by with the charging and discharging techniques of Morisaki in order to improve management of large battery pack energy storage system (Morisaki: Paragraph 0089 provides for improvement to efficiency of travel and battery management).
Regarding claim 14, the combination of Donnelly and Baum teach the method of claim 11, but does not disclose the method further comprising determining whether to store energy in a power source of the vehicle in response to current location data of the vehicle during a drive cycle of the vehicle.  
Morisaki disclose the method further comprising determining whether to store energy in a power source of the vehicle in response to current location data of the vehicle during a drive cycle of the vehicle (Morisaki: Figure 8 (entire figure) and paragraphs 0087, 0088 and 0089 provide for storing energy in the battery (SOC state from U3 to U4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donnelly and Baum by with the charging and discharging techniques of Morisaki in order to improve management of large battery pack energy storage system (Morisaki: Paragraph 0089 provides for improvement to efficiency of travel and battery management).
Claim 16 is rejected under the same rationale, mutatis mutandis, as claim 12, above.  
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 14, above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gruenwald et al. (US Pat. No 6,651,759) and Buiel et al. (US PG Pub. 2017/0256957) are cited for being hybrid electric vehicles pertinent to the application.  The examiner notes that Suzuki (US PG Pub 2013/0166182, cited in the IDS) could also be used in combination with Baum to reject the claims at hand.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ISAAC G SMITH/Primary Examiner, Art Unit 3662